Citation Nr: 0712172	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-34 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of the veteran's dependent parent.  



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decisional letter from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which terminated the appellant's 
apportionment of the veteran's compensation benefits.  The 
appellant disagreed and the current appeal ensued.  

During the pendency of this appeal, the Military Order of the 
Purple Heart withdrew their power of attorney (POA) on behalf 
of the appellant.  She is now unrepresented in this claim.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran has service-connected disabilities with a 
combined rating of 60 percent, effective March 1991.  

2.  Upon discharge from service, the veteran received 
disability severance pay of $41,796.  

3.  The veteran was convicted of a felony in July 1991 and 
continues to date to be incarcerated.  

4.  The veteran's compensation benefits were reduced and he 
receives 10 percent benefits, which are recouped from the 
disability severance pay.   

5.  As no compensation benefits are payable to the veteran 
due to a recoupment of the disability severance pay, there 
are no compensation payments to be apportioned to the 
appellant.


CONCLUSION OF LAW

An apportionment of the veteran's VA benefits on behalf of 
the dependent parent is not warranted.  10 U.S.C.A. 1174 
(h)(2), 38 U.S.C.A. §§ 5307, 5313 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.450, 3.700 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board need not consider VA's application of the 
VCAA at this time.  

The appellant, who is the dependent mother of the veteran, 
claims, in essence, that she is entitled to apportionment of 
the veteran's compensation benefits.  She concedes that the 
veteran received disability severance pay when he left 
service which is subject to recoupment, and that he is 
incarcerated and only due 10 percent of his benefits.  
However, she maintains that recoupment of his disability 
severance pay should be more than the 10 percent that he is 
entitled to as an incarcerated veteran, but to the entire 
amount he is rated for and she asserts, should be available 
for apportionment.  

At the outset, the issue of whether the amount of 10 percent 
available for the veteran's recoupment is proper is not an 
issue before the Board on appeal and is not an issue that the 
appellant in this claim has standing to address.  

What is important to note, however, is that the veteran, upon 
release from active duty, was awarded $41,796.00 in 
disability severance pay.  He was also granted service 
connection for several disabilities with a combined rate of 
60 percent, effective March 1991.  

Under applicable criteria, when a veteran is granted military 
disability severance pay, and is entitled to VA disability 
compensation for the same disability or disabilities for 
which severance pay was granted, the award of VA disability 
compensation is subject to recoupment of the military 
disability severance pay.  
10 U.S.C.A. §§ 1174, 1212 (West 2002); 38 C.F.R. § 
3.700(a)(3) (2006).  

In March 1992, the veteran informed VA that he was 
incarcerated and was convicted July 30, 1991.  

An audit was performed on the veteran's account in 
January 2003.  The audit showed, at that time, that the 
veteran's disability severance pay had been recouped in the 
amount of $15,094.80  The balance subject to recoupment of 
the disability severance pay was $26, 701.20.  

The provisions of 38 C.F.R. § 3.665 controls the compensation 
of incarcerated beneficiaries of VA benefits.  It provides 
that any person incarcerated in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony will not receive compensation in excess of specified 
amounts.  See 38 C.F.R. § 3.665(a).  If a veteran is rated 20 
percent disabled or more, then the veteran will receive 
compensation payable under 38 U.S.C.A. § 1114(a), or the 
equivalent of a 10 percent rating.  See 38 C.F.R. § 
3.665(d)(1).  If the veteran is rated at less than 20 
percent, then the veteran will receive one-half the rate of 
compensation payable under 38 U.S.C.A. § 1114(a). See 38 
C.F.R. § 3.665(d)(2).  

An apportionment of some or all of the veteran's benefits, 
however, may be granted to the veteran's spouse, child or 
children and dependent parents on the basis of individual 
need.  38 C.F.R. § 3.665(e).  

In this case, at the time of the veteran's incarceration, he 
had substantial disability severance pay still subject to 
recoupment.  In January 2003, his current balance of 
disability severance pay still subject to recoupment was 
$26,701.20.  Since he was incarcerated, he was only entitled 
to 10 percent in benefits.  Therefore, he only had benefits 
in the amount of approximately $104. per month that could be 
applied to the recoupment of his disability severance pay.  
There were no benefits available for apportionment on behalf 
of his dependent mother.  

The primary purpose of lowering the veteran's compensation 
benefits when the veteran is incarcerated, is to prevent the 
duplication of governmental expenditures benefiting 
incarcerated persons in receipt of compensation benefits.  
Moreover, veteran's disability compensation is intended to 
replace lost earning capacity and is not necessary when a 
person, by reason of imprisonment, suffers no economic 
detriment as a result of his disability.  See 38 C.F.R. 
§ 4.1; also VAOPGCPREC 59-91.  

The appellant asserts that all of the veteran's rated amount 
of 60 percent should be applied to his recoupment, thus, 
allowing the veteran to now have all of his disability 
severance pay recouped, and allowing her the opportunity to 
seek apportionment of his benefits.  Unfortunately, there is 
no basis for that allegation.  

The deduction of military disability severance pay from VA 
disability compensation prevents the duplication of payments 
and ensures that the veteran is not paid twice for the same 
disability.  VAOPGCPREC 67-91.  

When the veteran was awarded disability severance pay upon 
his release from active duty, he was being paid for the 
disability caused by his diabetes mellitus with peripheral 
neuropathy, tarsal tunnel syndrome, diabetic retinopathy, and 
erectile dysfunction.  Until such time as he repays those 
benefits to the government, he is not entitled to receive VA 
compensation benefits.  Again, if he was allowed to receive 
VA benefits without the ability to sufficiently recoup 
disability severance pay, the veteran would be compensated 
twice for the same disability.  That is against public 
policy.  

Since the veteran's VA compensation has been lowered to 
10 percent to prevent duplication of benefits as the penal 
system pays for his basic care, and his VA compensation 
benefits are only in the amount of 10 percent to be recouped 
for already paid disability severance pay, there are no 
benefits available for apportionment for his dependent 
mother.  As such, apportionment of the veteran's compensation 
benefits on behalf of the appellant is not warranted.  


ORDER

Apportionment of the veteran's compensation benefits on 
behalf of the appellant is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


